Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No. 13/837478, which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 1-5 lacks support in the earlier filed application because as explained in the section title “priority” below, prior filed applications 13/827478 and 15/489244 do not provide support for claims 1-5 and thus the effective filing date of at least one claim in the application appears to be 4/29/2021, the filing date of the instant application. 
Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).


DETAILED ACTION

This action is responsive to the amendment filed on 6/13/2022 to the Application filed on 4/29/2021.  
The present application is a continuation of and claims priority to U.S. patent application Ser. No. 15/489,244 filed Apr. 17, 2017 which is a continuation-in-part of and claims priority to U.S. patent application Ser. No. 13/837,478 filed Mar. 15, 2013.  
Claims 1-5 are pending in the case.  Claim 1 is an independent claim.


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/837478 and 15/489244, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Prior filed application 13/837478 do not provide disclosure for the limitations “open mode” and “in response to a channel moderator instruction, establishing the user communication mode for the user entering the communication channel” as claimed in claim 1.  Prior filed applications 15/489244 do not provide disclosure for the limitation “in response to a channel moderator instruction, establishing the user communication mode for the user entering the communication channel” as claimed in claim 1.  Prior filed application 13/837478 do not provide disclosure for the limitation “as each of the users are providing an audio input on to the network the visual display associated with the user illuminates” as claimed in claim 3 and the limitation “providing a visual display of the communication mode for the user, indicating if the user is in the open mode, the touch-to-talk mode, or the listen-only mode” as claimed in claim 4. 
Prior filed application No. 13/837478 do not appear to provide disclosure of Figures 12 and 13 as they have been added to the parent application 15/489244.
Prior filed application No. 13/837478 do not appear to provide disclosure of paragraphs [0018], [0077]-[0088], [0095]-[0106] as they have been added to the parent application 15/489244. 


Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: Prior filed applications 15/489244 do not provide disclosure for the limitation “in response to a channel moderator instruction, establishing the user communication mode for the user entering the communication channel” as claimed in claim 1.


Claim Rejections - 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Independent claim 1 recites “an open mode. It is unclear what the applicants intended to cover by the term "open mode" since the specification does not provide definitions for the term.  Based on the paragraphs cited below it appears “open mode” may possibly mean listen only mode or normal mode.  For the purpose of examination of claims on their merits, “open mode” will be assumed to possibly mean a mode other than “touch-to-talk” mode including a listening mode and normal mode.  Applicants are encouraged to provide clarification.
[0018]The method and system connects the user to a selected channel, the channel uses either an open mode or a touch-to-talk mode.  The method and system provides audio communication across the channel, as well as receiving a user input for changing the communication mode. When received, the method and system updated the channel based on the change in communication mode, from open mode to touch-to-talk mode, or vice versa. 
[0081] The method and system includes Talk Modes. One talk mode is a Push to talk (PTT). Just like the old school CB. Hold a button down (which one will depend on the device you have), and then talk. Otherwise you are in listen only mode. 
[0089] Another talk mode is normal, just like a telephone call today. There is also speakerphone, just like a speakerphone call today--hands free but in the cloud.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Perez, U.S. Patent Application Publication No. 2014/0235215 filed on 2/19/2013 (hereinafter Perez) in view of Vadlakonda et al., U.S. Patent Application Publication No. 20070239885, filed on 4/7/2006 (hereinafter Vadlakonda) in view of Faber et al., U.S. Patent No. 6865540, filed on 8/9/2000 (hereinafter Faber). 

As for independent claim 1, Perez discloses method comprising 
connecting to a network communication engine from a mobile communication interface operating on a mobile device 
(Perez paragraph [0025]-[0026] discloses mobile interface, CBI application software 11, connecting user mobile devices 19 via telecommunications network 20 as shown in figure 2B); 
providing a user identification to the network communication engine from the mobile device 
(Perez paragraph [0026] discloses providing user identification, handle 21 - Matt 165 and James 316, as shown in figure 3A, 3B, and 3C); 
displaying in the mobile communication interface a plurality of communication channels based on the user identification and at least one user preference associated with the user identification 
(Perez paragraph [0013], [0014], [0027] discloses displaying communication channels based on category, roads subject, based on user handle and user preference, distance as shown in figure 4A), 
wherein the communication channels are facilitated by the network communication engine for active audio communication between a user identified by the user identification and additional users 
(Perez paragraph [0015], [0028] discloses channels are for active audio communication among users via internet VoIP traffic 26 to the CBI central server 27); 
connecting the user to a selected communication channel 
(Perez paragraph [0014], [0028], [0031] discloses conference bridge software assigns user to selected channels, conference rooms); 
facilitating communication between the user and a plurality of the additional users across the selected communication channel 
(Perez paragraph [0026] discloses facilitating communication among users Matt 165 and James 316, in conference category 24as shown in figure 3A, 3B, and 3C).

Perez does not appear to explicitly disclose method comprising selected communication channel having a channel moderator. 
However, Vadlakonda discloses method comprising 
the selected communication channel having a channel moderator therein 
(Vadlakonda paragraph [0011] discloses conference having a moderator); 
facilitating communication between the user and a plurality of the additional users across the selected communication channel 
(Vadladonda paragraph [0020] discloses Conferencing server 13 facilitating communication among participants), 
wherein the channel moderator designates a user communication mode including at least one of: open mode, a touch-to-talk mode, and a listen-only mode 
(Vadlakonda paragraph [0002], [0013], [0020], [0031] discloses moderator can change communication mode of participant from PTT (push to talk) mode to full duplex mode and from full duplex mode to PTT mode); 
receiving another channel moderator instruction for changing the user communication mode for the user 
(Vadlakonda paragraph [0002], [0013], [0029], [0031] discloses moderator can change communication mode from push to talk (half-duplex) to full-duplex); and 
updating the user communication mode with the channel based on the change in the communication mode 
(Vadlakonda paragraph [0002], [0011], [0013], [0015], [0029], [0031] discloses receiving user selection for changing mode, participants switch mode from push to talk to full-duplex). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Vadlakonda with Perez for the benefit of “enabling and managing conference sessions among at least two endpoints in a communications system”, (Vadlakonda [0001]). 

Perez does not appear to explicitly disclose method comprising in response to a channel moderator instruction, establishing an original mode for the user entering the communication channel.  
However, Faber discloses method comprising 
in response to a channel moderator instruction, establishing the user communication mode for the user entering the communication channel 
(Faber Col 3 Lines 48-54 discloses moderator can decide whether to give the buyer listening and speaking privileges or just listening privileges when the participant joins the conference). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Faber with Perez and Vadlakonda for the benefit of having ”a method and apparatus for implementing group calling” to provide real-time communication service to many participants at once (Faber Col 1 Lines 65-66, Col 2 Lines 1-19).

As for claim 2, limitations of parent claim 1 have been discussed above.  Perez discloses method wherein 
the touch-to-talk mode includes user- engagement of the communication interface for opening the channel and providing input communicating thereacross 
(Perez paragraph [0029] discloses communication is in touch-to-talk mode, a participant 15 touches a "talk" button 28 from the application software 11 to participate in the conference discussion as shown in figures 3A-3C). 

As for claim 4, limitations of parent claim 1 have been discussed above.  Perez discloses method comprising 
providing a visual display of the communication mode for the user, indicating if the user is in the open mode or in the touch-to-talk mode 
(Perez paragraph [0030] discloses providing a visual display, picture of the speaker, indicating touch-talk-mode). 


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez in view of Vadladkonda in view of Faber in view of Nylund, U.S. Patent Application Publication No. 2012/0200419, filed on 2/9/2011 (hereinafter Nylund).

As for claim 3, limitations of parent claim 1 have been discussed above.  Perez discloses method comprising: 
providing a visual display on the mobile communication interface of an active engagement of the plurality of additional users actively engaging communication on to the network such that as each of the users are providing an audio input on to the network the visual display associated with the user is displayed 
(Perez paragraph [0030] discloses providing a visual display, picture of the speaker, indicating touch-talk-mode). 

Perez does not appear to explicitly disclose system and method wherein visual display associated with the user illuminates.  However, Nylund discloses method comprising 
providing a visual display on the mobile communication interface of an active engagement of the plurality of additional users actively engaging communication on to the network such that as each of the users are providing an audio input on to the network the visual display associated with the user illuminates  
(Nylund paragraph [0056] discloses displaying images of participants in a group call as shown in figure 5; Nylund paragraph [0009], [0059] discloses displaying illuminating the visual display of speaker to indicate which individual is speaking as shown in figure 5). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Nylund with Perez, Vadlankonda, and Faber for the benefit "facilitating the recognition of the service users which are presently speaking during a call", (Nylund [0005]). 


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez in view of Vadlakonda in view of Faber in view of Gaw, U.S. Patent Application Publication No. 2007/0230385, filed on 9/21/2006 (hereinafter Gaw) in view of Rehder U.S. Patent Application 9191218, filed on 5/13/2011 (hereinafter Rehder). 

As for claim 5, limitations of parent claim 1 have been discussed above.  Gaw discloses method comprising 
squelching one or more of the additional users based on a criteria (Gaw paragraph [0026]-[0031] discloses squelching users based on a criteria). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gaw with Perez, Vadlakonda, and Faber for the benefit of being able to control which of the participants can be heard to minimize disruptions.

Perez does not appear to explicitly disclose method wherein users are assigned a reputation score.  However, Rehder discloses method wherein 
the user and the additional users are assigned a reputation score, the method further comprising: squelching one or more of the additional users based on the reputation scores assigned to the additional users 
(Rehder Col 2 Lines 25-41discloses muting participants based on reputation score, when reputation score is reduced muting time is increased). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rehder with Perez, Vadlakonda, Faber and Gaw for the benefit of being able to have participants “regulated to have reduced ability to interrupt", (Rehder Col 2 Lines 29-22). 


Response to Arguments

Applicant argues "The Examiner asserts App. No. 15/489,244 fails to disclose "in response to a channel moderator instruction, establishing an original mode for the user entering the communication channel." Applicant respectfully disagrees", (Remarks page 4) because "Beginning on col. 12, lines 4-15, U.S. Patent No. 11,025,685 (the issued patent of App. No. 15/489,244) notes the channel format can be controlled in a number of manners, the moderator can control the channel and designate listener modes, for example "designated listeners may be in listen-only mode with the moderator and speakers having full open communication." See also col. 12, line 59 - col. 13, line 4, noting that the "user may also generate and control the user's own channel," including "manage who can listen or speak. Manage content." See col. 13, line 63 - col. 14, 4 describing one embodiment of a podcast host with '[l]isteners may also join the channel, and be designated as listen-mode only."", (Remarks page 5).   

Col. 12, lines 4-15 of U.S. Patent No. 11,025,685 state the following: 
In one operational embodiment, FIG. 12 illustrates a flowchart of the steps of toggling T3. A first step, step 200, is the platform operating in an open channel format. The open channel format, also referred to as open mode, allows for all parties to have full on going open communication on the platform. The open communication (open mode) may be tempered in any number of ways based on the utilization of the platform, e.g. if a moderator controls the channel, with for example three designated speakers and any number of designated listeners, the designated listeners may be in listen-only mode with the moderator and speakers having full open communication.  

Col. 12, line 59 - col. 13, line 4 of U.S. Patent No. 11,025,685 state the following:  
A user may also generate and control the user's own channel. When you are in a channel that you created you can manage who can listen or speak. Manage content. Control everything via the user interface.  
In one embodiment of creating your own channel, or usurping a channel for your own purposes, the user may selectively mute all other parties in the channel. For example, if the channel is hosting a discussion with multiple parties speaking at once, a moderator can enable a rude solo functionality thereby muting everyone but the moderator. This single user interface selection actively mutes one or more or all parties, making the moderator the only one able to be heard across the communication platform.   

Col. 13, line 63 - col. 14, 4 of U.S. Patent No. 11,025,685 state the following:  
It is noted that while the producer can generate produced content, the platform 122 allows for any number of active listeners to listen to the full interaction, live, between the users 222-228. For example, any number of additional users (not shown) may be designated in listening mode only, full muted, and able to listen and/or view the communications on the platform. In another embodiment, the moderator (here user 222) may close the platform to the public and limit access solely to the produced content from the producer 232. 

The section of the specification cited by the applicant discloses that moderator can mute everyone and addition users can join the channel is listening mode only.  The above sections do not provide support for "in response to a channel moderator instruction, establishing the user communication mode or the user entering the communication channel".   

Applicant argues "The Examiner further asserts the original-filed application fails to provide for the limitations of claims 3 and 4, including providing a visual display of the user engagement on the channel. Applicant respectfully disagrees", (Remarks page 5) because "For example, col. 8, lines 26-29 of Patent No. 9,774,639 provides "FIG. 5 illustrates ... a display of the user's name, a status indicator if the user is active on the channel, ..." ", (Remarks page 5).  

Col. 8, lines 26-29 of Patent No. 9,774,639 state the following:  
FIG. 5 illustrates a sample screenshot of a user interface as visible on a mobile computing device. In this example, the interface includes a display of the user's name, a status indicator if the user is active on a channel, a location indicator and a toggle field to indicate if the location  

The section of the specification cited by the applicant discloses a status indicator.  A "status indicator" doesn't provide support for "as each of the users are providing an audio input on to the network the visual display associated with the user illuminates", since there is nothing in the specification that states that a status indicator “illuminates”.  

Applicant argues "The Examiner further asserts the original-filed application fails to provide for the limitation of "open mode" of claims 1 and 4. Applicant respectfully disagrees. Rather, U.S. Patent No. 9,774,639 notes on col. 10, lines 60 - 67, the different talk modes. Where U.S. Patent No. 9,774,639 does not include the exact term "open," it is understood to one skilled in the art is disclosed as the "talk mode is normal, just like a telephone call today." This passage also notes Push to Talk (PTT) and listen only mode. "  

The specification as submitted with the original application does not explain what an "open mode" is.  Furthermore, nothing in the specification equates "open mode" with a "talk mode is normal, just like a telephone call today".  

Applicant argues "As to claim 1, the prior art fails to teach or suggest all of the limitations claimed herein. On Page 8, the Office Action asserts Perez for teaching "displaying in the mobile communication interface a plurality of communication channels based on the user identification and at least one user preference associated with the user identification." (emphasis added). Applicant respectfully disagrees.", (Remarks page 6) because "In Perez there is no at least one user preference associated with the user identification. Rather, in Perez the channel filtering for display is based on user-input and not "at least one user preference associated with the user identification." Or stated in other terms, Perez never associates user input or user preferences with a user identification. The Perez front-end is a channel filtering operation based solely on user input", (Remarks page 7).  

In response to applicants' argument that the reference fails to show certain features of applicants' invention, it is noted that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  

Perez discloses method comprising displaying in the mobile communication interface a plurality of communication channels based on the user identification and at least one user preference associated with the user identification (Perez paragraph [0013], [0014], [0027] discloses displaying communication channels based on category, roads subject, based on user handle and user preference, distance,  as shown in figure 4A; User preference, distance, is respect to user identification, the system needs to know who to user is to determine a maximum distance from the user; "The menu system of the CBI application software allows the user to select a " channel" from among various " channels" based on subject matter, personal interests, location, proximity, age group, etc. The menu system also allows the user to set a maximum distance for participants in the CB-type conference.", Perez [0013]; "The user's profile, his/her GPS coordinates, and his/her " channel" and distance selections are transmitted via the wireless telecommunications network to the CBI central server. The CBI central server uses conference bridge software to assign the user to one of multiple virtual "conference rooms" with other conference participants based on the selected " channel" and distance range", Perez [0014]; "As shown in FIGS. 4A and 4B, the CBI application software 11 has a menu system 23, which each participant 15 uses to select a conference category 24 from among multiple conference categories and to select a maximum distance range 25 between the participants 15 in the conference.", Perez [0027]).   Nothing in the claims nor the specification states that "user preference" cannot be based on user selection.  User selection such as "distance" can be user preference since user prefers to communicate with someone within certain distance. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175